IN THE SUPREME COURT OF THE STATE OF NEVADA


                FELICE J. FIORE; AND SPEEDVEGAS,       No. 83590
                LLC,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA, IN
                AND FOR THE COUNTY OF CLARK; AND
                                                          FILED
                THE HONORABLE NANCY L. ALLF,              APR 2 9 2022
                DISTRICT JUDGE,                           ELIZiDETH A. DROWN
                Respondents,                           ;,ENK • F17REME COURT
                                                                .
                                                      D
                and                                         DEPUTY 4"4-1.
                                                                   CLERJ     )
                ESTATE OF GIL BEN-KELY BY
                ANTONELLA BEN-KELY, THE DULY
                APPOINTED REPRESENTATIVE OF THE
                ESTATE AND AS THE WIDOW AND HEIR
                OF DECEDENT GIL BEN-KELY; SHON
                BEN-KELY, SON AND HEIR OF
                DECEDENT GIL BEN-KELY; NATHALIE
                BEN-KELY-SCO1T, DAUGHTER AND
                HEIR OF THE DECEDENT GIL BEN-
                KELY; GWENDOLYN WARD, AS
                PERSONAL REPRESENTATIVE OF THE
                ESTATE OF CRMG SHERWOOD,
                DECEASED; GWENDOLYN WARD,
                INDWIDUALLY, AND AS SURVIVING
                SPOUSE OF CRAIG SHERWOOD,
                DECEASED; AND GWENDOLYN
                SHERWOOD, AS MOTHER AND
                NATURAL GUARDIAN OF ZANE
                SHERWOOD, SURVIVING MINOR CHILD
                OF CRAIG SHERWOOD, DECEASED,
                Real Parties in Interest.

                            ORDER DENYING PETITION FOR
                          WRIT OF MANDAMUS OR PROHIBITION



SUPREME COURT
          Of
       NEVADA

(CO   I947A
                                                                      -      sa
                               This is an original petition for a writ of mandamus or
                   prohibition challenging a district court's denial of petitioners motion for
                   summary judgment in a tort action. Having considered petitioners'
                   argument and the supporting documents, we conclude that our
                   extraordinary and discretionary intervention is not warranted as to
                   petitioners' request for mandamus relief. See NRS 34.160; NRS 34.170; Pan
                   v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844
                   (2004) (stating that an appeal is generally an adequate legal remedy
                   precluding writ relief and recognizing that petitioner bears the burden of
                   demonstrating that writ relief is warranted, unless the district court is
                   obligated to dismiss or summarily adjudicate the action or an important
                   issue of law requires clarification); Srnith v. Eighth Judicial Dist. Court, 113
                   Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997) (observing that this court
                   generally will not consider writ petitions challenging orders denying
                   motions to dismiss or for summary judgment); Smith v. Eighth Judicial
                   Dist. Court, 107 Nev. 674, 677, 818 P.2d. 849, 851 (1991) (observing that
                   issuance of the writ is subject to this court's discretion).
                               Petitioners do not address the general rule that the court will
                   not entertain writ petitions challenging district court orders denying
                   summary judgment, and we conclude that the petition presents no reason
                   to deviate from it. See ANSE, Inc. v. Eighth Judicial Dist. Court, 124 Nev.
                   862, 867, 192 P.3d 738, 742 (2008) (declining to consider such petitions
                   "unless summary judgment is clearly required by a statute or rule, or an
                   important issue of law requires clarification"). Insofar as petitioners seek a
                   writ of prohibition, they provide no cogent argument regarding that relief,




SUPREME COURT
     OF
    NEVADA
                                                          2
0) I 947A agaglo
                     and we need not consider it. See Edwards v. Emperor's Garden Rest., 122
                     Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006). Accordingly, we
                                ORDER the petition DENIED.'




                                            Parraguirre
                                  ..

                                               J.
                     Cadish




                     cc:   Hon. Nancy L. Allf, District Judge
                           Lewis Roca Rothgerber Christie LLP/Las Vegas
                           Taylor Anderson LLP
                           ER Injury Attorneys
                           Panish Shea & Boyle, LLP/Las Vegas
                           Brenske Andreevski & Krametbauer
                           Panish Shea & Boyle, LLP/Los Angeles
                           Eighth District Court Clerk




                           'We deny petitioners request for a stay as moot.

                           The Honorable Mark Gibbons, Senior Justice, participated in the
                     decision of this matter under a general order of assignment.



SUPREME COURT
        OF
     NEVADA
                                                          3
(01 I947A    4401m

                                                                                               I